§CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 12/03)

 

l. CIR./DIST./ DlV. CODE Z. PERSON REPRESENTED

TYRONE BROWN

 

VOUCHER NUMBER

 

 

 

3. MAG. DKT./DEF_ NUMBER 4. DlST. DKT./DEF. NUMBER 5. APPEALS DKT./DEF, NUMBER 6. OTHER DKT. NUMBER
2: 1 8-CR-579
7. IN CAsE/MATTER 0F (t‘me Name) 8. PAYMENT CATEGORY 9. TYPE PERSON REPRESENTED 10. REPRESENTATION TYPE
11 Felony [] Petty Offense EZl Adult Defendant E Appellant (See l)i.vzruciit)ns)
USA V_ Tyrone Br.OWn l:l Misdemeanor |:l Other 1:] Juveni|e Defendant [:| Appe|lee CC
l:l Appeal l:l Other

 

 

 

l l. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) 1/ more than one oj?"ense, list (up Io_/I`ve) major offenses charged, according 10 severin afaffense.
21:846 Conspiracy to Distribute and Possess With |ntent to Distribute Heroin

 

12. ATTORNEY’S NAME (Firsl Na)ne, IL[.[., I.a.s'l Name, including any .vz(/_Wx),
AND MAlLlNG ADDRESS
John A. /-\zzare||o, Esq.
161 |\/|adison Ave., Suite 325
|\/|orristown, NJ 07960

(973) 267-7300

Telephone Number :

 

 

 

l4. NAME AND l\/lAlLlNG ADDRESS OF LAW FIRM (()n[y provide per lnstruclii)ns)

 

l3. COURT ORDER

|:l O Appointing Counsel

U F Subs For Federal Del"ender
M P Subs For Panel Attorney

Cl C Co-Counsel
l:l R Suhs For Retained Attorney
l:l Y Standby Counsel

prior Ammey,SNan'w Christopher Pate||a, Esq.
Appointment Dates: 5/1/2018'1 1/29/2018

[:l Because the above-named person represented has testified under oath or has otherwise
satisfied this Coun w he or she (1) is financially unable to employ counsel and (2) does
not wish t ` ' _ sel, and because the ' fjustice so r uire, the attorney whose

 

 

    

    

/,

l 1 ture if Prcsidin ' udge or By Orde\xef`»t‘§'/€mirt
1 1/ /2018
U{

 

te ofOrder Nunc Pro Tunc Date
chayment or partial repayment ord om the person represented for this service at time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

appointment [l YES l:] NO
CLAIM FOR SERVICES AND EXPENSES FOR COURT USE ONLY
TOTAL MATH/TECH. MATH/TECH.
CATEGORIES rA/wch minimum af.yen-ice.v with away CEZ:§§D AMOUNT ADJUSTED ADJUSTED AD!PI;;II§§VAL
CLAIMED HOURS AMOUNT
15. a. Arrair'nment and/or Plea 0-00 0.00
b. Bail and Detention Hearings 0-00 0100
c, Motion l~lean`ngs 0.00 O_OO
*_ d_ Tn'al 0,00 0.00
§ e. Sentencing Hearings 0.00 0.00
z f. Revocation Hearings 0.00 0.00
_ g. Appeals Court 0.00 0.00
h. Other (Spec/`é/ on addi/ional s/zeelr) 0.00 0.00
(RATE PER HOUR = $ ) TOTALs= 0-00 O-OO O-OO 0,00
16, a. lnterviews and Conferences O-OO 0.00
t b, Obtaining and reviewing records O-OO 0.00
§ c. Legal research and briefwriting 0-00 0.00
‘~5 d. Travel time 0.00 0.00
`5 e. ln\'estigativc and other work (b'pecift/' on im'dl/i<)na/ s/leel,r) 0-00 O-OO
0 (RATE PER HOUR = s ) TOTALS; O~OO O-OO O-OO O-OO
l7. Tra\'el Expenses (/i)dging, parking /nea/.r, nu`/eage, elc./
18. Other Expenses (1)/her than experl, lranscripls, e/c.)
GRAND TOTALS (CLA!MED AND AI)JUSTED): O~OO O-OO
l9. CERTlFlCATlON OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE 20. APPOlN'l`MENT TERMINATlON DA'I`E 2 l. (`t»\SE DlSPOSlTlON
lF OTHER Tl lAN CASE COMPLETION
FROM: TO:

 

 

 

 

 

22. CLAlM STATUS l:l Final Payment l:| interim Payment Number

Ha\'e you previously applied to the court for compensation and/or reimbursement for this

 

[l Supplemental Payment

l:l YES l:] NO lfyes, were you paid’? l:l YES l:l NO

Other than from the Coun. have you‘ or to your knowledge has anyone else~ received payment (cr)mpen.ram)n or any/lung q/`\’a/uc/ l`rom any other source in connection with this

representation? |:l YES |:l NO lfyes, give details on additional Slteets.
l swear or affirm the truth or correctness of the above Statements.

Signature ofAttomey

Date

 

 

 

APPROVED FOR PAYMENT - COURT USE ONLY

 

234 lN COURT COMP. 24. OUT OF C()URT COl\/IP.

25. TRAVEL EXPENSES

26. OTHER EXPENSES 253 TOTAL AMT. APPR./CERT.
0 00

 

28. SIGNATURE OF THE PRESIDING JUDGE

DATE 28a JLYDGE CODE

 

29. IN COURT COMP. 30. OUT OF COURT COMP¢

 

 

3l. TRAVEL EXPENSES

32. OTHER EXPENSES 33. TO'l`AL AMT. APPROVED

$0.00

 

34. SIGNATURE OF CHlEF .lUDGE. COURT OF APPEAI.S (OR DELEGATE) Paym€nl approved

ln exc€.r.r r)fllzt' .\'mlultnj\i lll)'e.rl'u)ld amount

DATE 34a. .lUDGE CODE

 

 

 

 

